 In theMatter OfJOHNMINDER AND SON, INC.andBUTCHERS UNION,LOCAL No. 174Case No. C-303SUPPLEMENTAL DECISIONANDORDERMay 12, 1938On April 22, 1938, the National Labor Relations Board, hereincalled the Board, acting pursuant to the National Labor RelationsAct, 49 Stat. 449, issued its Decision and Order based thereon, againstJohn Minder and Son, Inc.,' herein called the respondent, in whichthe respondent was ordered to cease and desist from certain unfairlabor practices and to take certain affirmative action.On April 28, 1938, the respondent filed with the Board a petitionand brief in support thereof, requesting the Board to set aside cer-tain portions of its Findings of Fact, Conclusions of Law, and Order.The Board has considered the respondent's petition and brief, andfinds the request to be without merit.Accordingly, the Board herebyorders that the request to set aside any portion of its Decision andOrder in the above-entitled matter be, and it hereby is, denied.[SAME TITLE]SECOND SUPPLEMENTAL DECISIONANDORDERJune 15,1938On April 22, 1938, the National Labor Relations Board, hereincalled the Board, issued its Decision and Order against John Minderand Son, Inc., herein called the respondent, in which the respondentwas ordered to cease and desist from certain unfair labor practicesand to take certain affirmative action.On May 12, 1938, the Board6N L R.B 764.153 154NATIONAL LABOR RELATIONS BOARDissued a Supplemental Decision denying the respondent's requestto set aside certain portions of its Decision and Order.On May 25, 1938, the respondent filed with the Board a secondpetition requesting that the Board reopen the hearing in the above-entitled matter for the purpose of receiving additional testimony ofthe respondent's foreman relating to the discharge of ErnstSchmocker.lThe Board has considered the respondent's request and,since the foreman in question testified at length in the hearing andsince there was no showing of newly discovered evidence bearingupon the issues which was either unknown or unavailable to the re-spondent at the time of the hearing, the Board finds the request tobe without merit.Accordingly, it is ordered that the respondent'spetition to reopen the hearing in the above-entitled matter be, and-itherebyis,denied.'The Board found that the respondent's discharge of Ernst Schmocker on May 8, 1937,,constitutedan unfair labor practicewithinthe meaningof Section 8 (3) of the Act.